EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of October 17, 2012,
by and between Cambridge Heart, Inc., a Delaware corporation (the “Company”),
and the subscribers identified on Schedule 1 hereto (the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, up to a
maximum of $300,000 of principal amount (“Principal Amount”) senior secured
promissory notes of the Company (“Note” or “Notes”), a form of which is annexed
hereto as Exhibit A. The Notes are sometimes referred to herein as the
“Securities”;


WHEREAS, on January 17, 2012, the Company entered into two Subscription
Agreements between the Company and the subscribers party thereto (the “January
Subscription Agreements”) pursuant to which the Company issued and sold 8%
Secured Convertible Notes due on July 17, 2013 (the “Original Notes”)
convertible into shares of the Company’s Common Stock, $0.001 par value (the
“Common Stock”) in the aggregate principal amount of $2,500,000 and related
warrants and additional investment rights (the “Initial Closing”);


WHEREAS, pursuant to the January Subscription Agreements, the Company entered
into a Security Agreement, dated as of January 17, 2012, by and among the
Company, the Subscribers and Collateral Agents, LLC, in its capacity as
collateral agent for (a) the holders of Original Notes that were issued on
January 17, 2012; (b) the holders of Notes to be issued in one or more
Additional Offerings (as defined in the January Subscription Agreement); and (c)
the holders of the Company’s 8% Secured Convertible Notes which are issuable
upon the exercise of the additional investment rights  (the “AIR Notes”) (such
holders, together with their endorsees, transferees and assigns collectively,
the “Prior Note Holders”);


WHEREAS, on February 28, 2012, the Company entered into a Subscription Agreement
between the Company and the subscribers party thereto (the “February
Subscription Agreement”) pursuant to which the Company issued and sold
additional Original Notes in the aggregate principal amount of $440,000 and
related warrants and additional investment rights (the “Second Closing”);


WHEREAS, each of the subscribers party to the February Subscription Agreement
became a party to the Security Agreement;


WHEREAS, on May 23, 2013, the Company and the subscribers party to the January
Subscription Agreements and the February Subscription Agreement entered into
Amendment No. 1 to the Subscription Agreements and the Security Agreement,
pursuant to which the January Subscriptions Agreements and the February
Subscription Agreements were amended to permit the Company to sell additional
Original Notes, warrants and additional investment rights on or before June 30,
2012 and the Security Agreement was amended to permit purchasers of such
additional Original Notes, warrants and additional investment rights to become
parties to the Security Agreement (as used herein, the term “Security Agreement”
means the Security Agreement as amended by the aforementioned Amendment No. 1);


 
1

--------------------------------------------------------------------------------

 


WHEREAS, on May 23, 2012, the Company entered into a Subscription Agreement
between the Company and the subscribers party thereto (the “May Subscription
Agreement”, and together with the January Subscription Agreements and the
February Subscription Agreement, the “Subscription Agreements”) pursuant to
which the Company issued and sold additional Original Notes in the aggregate
principal amount of $550,000 and related warrants and additional investment
rights (the “Third Closing”, and together with the Initial Closing and the
Second Closing, the “Prior Offerings”);


WHEREAS, each of the subscribers party to the May Subscription Agreement became
a party to the Security Agreement;


WHEREAS, on July 13, 2012, the Company and the subscribers party to the
Subscription Agreements entered into Amendment No. 2 to Subscription Agreement
and Amendment No. 1 to additional investment rights to permit the extend the
termination date of the additional investment rights from July 15, 2012 to July
31, 2012;


WHEREAS, on July 31, 2012, certain subscribers exercised their additional
investment rights and the Company issued and sold AIR Notes (together with the
Original Notes, the “Prior Notes”) in the aggregate principal amount of $267,500
and related warrants; and


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.1           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date” Subscribers shall purchase
and the Company shall sell to such Subscribers the Notes as described in Section
2 below.  On or prior to the Closing Date, the Company and each Subscriber shall
deliver the items set forth in Section 1.2 deliverable at or prior to the
Closing.  The date the Company receives the funds from one or more Subscribers
and releases its signature pages to the Subscription Agreement shall be the
Closing Date with respect to such funds, and such receipt of funds is referred
to herein as the “Closing.”  There shall be only one Closing under this
Agreement, which shall occur at the offices of Nutter McClennen & Fish located
at 155 Seaport Boulevard, Boston, Massachusetts or such other location as the
parties shall mutually agree.


1.2           Closing Deliveries.


(a)           Company Deliveries. On or prior to the Closing Date, the Company
shall deliver or cause to be delivered to each Subscriber or a duly designated
representative thereof the following:


(i)           this Agreement duly executed by the Company; and


(ii)           a Note in favor of such Subscriber in the Principal Amount set
forth opposite such Subscribers name on Schedule 1 hereto.


(b)           Subscriber Deliveries. On or prior to the Closing Date, each
Subscriber shall deliver or cause to be delivered to the Company the following:


(i)           this Agreement duly executed by such Subscriber; and


(ii)           such Subscriber’s Purchase Price as set forth on Schedule 1 by
check or wire transfer to an account specified in writing by the Company.


 
2

--------------------------------------------------------------------------------

 
 
1.3           Post-Closing Deliveries.


(a)           Company Deliveries. Within fifteen (15) days of the date hereof,
the Company shall deliver to Subscribers:


(i)           a copy of Amendment No. 2 to the Security Agreement, Amendment No.
3 to the Subscription Agreement and Amendment No. 1 to the Note, duly executed
by the Company, the Collateral Agent and the Prior Note Holders holding, in the
aggregate, at least sixty-five percent (65%) of the outstanding principal
balance of the Prior Notes; and


(ii)           a Secured Party Joinder (in the form of Exhibit B hereto) duly
executed by the Company pursuant to which such Subscriber shall be a Secured
Party (as defined in the Security Agreement).


(b)           Subscriber Deliveries. Within fifteen (15) days of the date
hereof, the Subscribers shall deliver to Subscribers a Secured Party Joinder (in
the form of Exhibit B hereto) duly executed by such Subscriber pursuant to which
such Subscriber shall be a Secured Party (as defined in the Security Agreement).


2.           Notes. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


3.           Security Interest.   Within fifteen (15) days following the
Closing, the Company and the Prior Note Holders will amend the Security
Agreement to permit the Subscribers to become senior Secured Parties thereunder.
The Company will execute such other agreements, documents and financing
statements reasonably requested by the Subscribers and the Collateral Agent to
memorialize and further protect the security interest described herein, which
will be filed at the Company’s expense with the jurisdictions, states and
counties designated by the Subscribers.  Subsequent to the Closing, the Company
will also execute all such documents reasonably necessary in the opinion of the
Collateral Agent to memorialize and further protect the security interest
described herein which will be prepared and filed at the Company’s expense with
the jurisdictions, states and filing offices designated by the Collateral Agent.


4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents [as defined in Section 5(c)] and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or similar action, and no further consent or authorization
of Subscriber or its board of directors, members or stockholders, if applicable,
is required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.


 
3

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; or (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission during the period from the date that is two
years preceding the date hereof through the tenth business day preceding the
Closing Date (hereinafter referred to collectively as the “Reports”).  In
addition, such Subscriber may have received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Subscriber has requested in writing, identified thereon as OTHER
WRITTEN INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Securities.


(e)           Information on Subscriber.   Such Subscriber is  an “accredited
investor,” as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities.  Such Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  The information set forth on Schedule 1 hereto
regarding such Subscriber is accurate.


(f)           Purchase of Notes.  On the Closing Date, such Subscriber will
purchase the Note as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber shall
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below), provided that each such Affiliate is an “accredited investor,” as such
term is defined under Regulation D, and such Affiliate agrees in writing to be
bound by the terms and conditions of this Agreement.  For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.   For purposes of this
definition, “control” means the power to direct the management and policies of
such person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.   In any event, and subject to compliance
with applicable securities laws, Subscriber may enter into lawful hedging
transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


 
4

--------------------------------------------------------------------------------

 
 
(h)           Reserved.


(i)           Note Legend.  The Note shall bear the following legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(l)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(m)          Independent Decision.  The decision of such Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other Person) relating to or arising from any such
information, materials, statements or opinions.


 
5

--------------------------------------------------------------------------------

 
 
(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, the Company has no Subsidiaries.  The Company
further represents that it has not been known by any other names for the five
(5) years preceding the date of this Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, the
Security Agreement, and any other agreements delivered or required to be
delivered together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity.   The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company as of the date of this Agreement and the Closing Date are set forth
on Schedule 5(d).  Except as set forth on Schedule 5(d), there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company.  The only officer, director, employee and consultant stock option or
stock incentive plan or similar plan currently in effect or contemplated by the
Company (as the same may be amended only to extend the expiration of the term of
the plan) is described on Schedule 5(d).  Except as set forth on Schedule 5(d),
there are no preemptive rights, rights of first refusal, rights of participation
or any similar right to participate in the transactions contemplated by the
Transaction Documents.


 
6

--------------------------------------------------------------------------------

 
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, any Principal Market, or the Company’s
stockholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities, other than (i) the filing of a Form D with the Commission and
such filings as are required to be made under applicable state securities laws,
(ii) the consent of the holders of at least 65% of the Prior Notes, and (iii)
the consent of the Board of Directors of the Company (the “Required
Approvals”).  The Transaction Documents and the Company’s performance of its
obligations thereunder has been approved by the Company’s board of directors in
accordance with the Company’s Certificate of Incorporation and applicable
law.  Any such qualifications and filings will, in the case of qualifications,
be effective upon Closing and will, in the case of filings, be made within the
time prescribed by law.


(f)           No Violation or Conflict.  Subject to the execution and receipt of
the Required Approvals by the requisite parties and assuming the representations
and warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under the Transaction Documents by the Company, will:


(i)            violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein and except
Liens securing the Prior Notes or, upon the occurrence of an Additional Senior
Note Offering, Liens securing the Notes issued in any Additional Senior Note
Offering [as defined in Section 12]; or


(iii)           except as set forth on Schedule 5(d), result in the activation
of any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or


(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


 
7

--------------------------------------------------------------------------------

 
 
(g)           The Notes.  The Notes upon issuance:


(i)             are, or will be, free and clear of any security interests,
liens, claims or other encumbrances, subject only to restrictions upon transfer
under the 1933 Act and any applicable state securities laws;


(ii)            have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes will be duly and validly issued, fully paid and
non-assessable and if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement or an exemption from registration, will be
free trading, unrestricted and unlegended, except as set forth on Schedule
5(g)(ii);


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are materially true and correct, will not result
in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)            No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)            Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
December 31, 2011, and except as disclosed in the Reports or modified in the
Reports or Other Written Information or in the Schedules hereto, there has been
no Material Adverse Effect relating to the Company’s business, financial
condition or affairs. The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.  The financial statements of the
Company included in the Reports comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


 
8

--------------------------------------------------------------------------------

 
 
(k)           Reserved.


(l)            Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws.   Except as disclosed in the Reports or modified in the
Reports or Other Written Information or in the Schedules hereto, the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters which default would have a Material Adverse
Effect, or (iii) not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the OTCBB, except for in connection with the Prior
Offerings or an Additional Senior Note Offering [as defined in Section 12].  No
prior offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder.  Neither the
Company nor any of its Affiliates will take any action or suffer any inaction or
conduct any offering other than the transactions contemplated hereby that may be
integrated with the offer or issuance of the Securities or that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  Except as disclosed in the Reports,
the Company has no liabilities or obligations which are material, individually
or in the aggregate, other than those incurred in the ordinary course of the
Company’s business since December 31, 2011, and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


(p)           No Undisclosed Events or Circumstances.  Since December 31, 2011,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Reserved.


 
9

--------------------------------------------------------------------------------

 
 
(r)            No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)            Investment Company.   Neither the Company nor any Affiliate of
the Company is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(t)            Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)            Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and has a class of
securities registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not and was not
a “shell company” nor a “former shell company” as those terms are employed in
Rule 144 under the 1933 Act.


(v)            Listing.  The Company’s Common Stock is quoted on the OTC
Bulletin Board (“OTCBB”) under the symbol CAMH.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the OTCBB nor that its Common Stock does
not meet all requirements for the continuation of such quotation.


(w)           Reserved.


(x)             Title to Assets.  The Company owns no real property.  Except as
may be sold in the ordinary course of business, the Company has good title to
all of its personal property reflected in the Reports, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
except for Permitted Liens and except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.  All leases of the Company are valid and subsisting and in full
force and effect.


(y)            Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


 
10

--------------------------------------------------------------------------------

 
 
(z)            Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the have been audited by the Internal
Revenue Service (the “IRS”). The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any completed tax period, nor of any basis for any such assessment, adjustment
or contingency.


(aa)          Intellectual Property. The Company owns, possesses or has the
right to use pursuant to a valid license, all patents, trademarks, domain names
(whether or not registered), websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations as
set forth in the Reports, and all rights with respect to the foregoing, which
are necessary for the conduct of its business as now conducted without any
conflict with the rights of others except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.


(bb)          Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences. The Company has established disclosure controls
and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its subsidiaries, is
made known to the certifying officers by others within those entities.


(cc)          Material Agreements.  The Company is not a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-1 or applicable form
(collectively, “Material Agreements”) if the Company was registering securities
under the Securities Act that has not been so filed. Except as disclosed in the
Reports or modified in the Reports or Other Written Information or in the
Schedules hereto, the Company has in all material respects performed all the
obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and are not in default under any
Material Agreement now in effect, the result of which could cause a Material
Adverse Effect.  Except as set forth in the Company’s Certificate of
Incorporation or in the Transaction Documents or in provisions of any Prior
Offering or Additional Senior Note Offering transaction documents that are
substantially the same as those contained in the Transaction Documents, no
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company limits the payment of dividends on the Common Stock.


(dd)          Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company, or any Affiliate.


 
11

--------------------------------------------------------------------------------

 
 
(ee)          Reserved.


(ff)           Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged. To
the best of Company’s knowledge, such insurance contracts and policies are valid
and in full force and effect.  The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business on terms consistent with market for the Company’s
business.


(gg)         Application Of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation or the
laws of its state of incorporation that is or could become applicable to the
Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Subscribers’ ownership of the Securities.


(hh)         Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.


(ii)            Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.


(jj)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(kk)          Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Reserved.


7.           Reserved.


8.           Fees.


(a)            Broker’s Commission.  The Company on the one hand, and each
Subscriber (for such Subscriber only) on the other hand, agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions. The Company represents that to the best of
its knowledge, there are no parties entitled to receive fees, commissions,
finder’s fees, due diligence fees or similar payments in connection with the
Offering. Anything in this Agreement to the contrary notwithstanding, each
Subscriber is providing indemnification only for such Subscriber’s own actions
and not for any action of any other Subscriber.  The liability of the Company
and each Subscriber’s liability hereunder is several and not joint.


 
12

--------------------------------------------------------------------------------

 
 
(b)            Other Fees and Expenses.   Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Reserved.

 
(b)           Reserved.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Reserved.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)            Reserved.


(g)           Reserved.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)            Reserved.


(j)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP applied on a
consistent basis.


 
13

--------------------------------------------------------------------------------

 
 
(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all requirements of governmental authorities relating to the conduct
of its business and to its properties or assets.


(l)            Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies the following intellectual property owned by the Company:
patents, patents pending, patent applications, trademarks, tradenames, service
marks, registered copyrights, domain names and licenses.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.


(n)           Reserved.


(o)           Reserved.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of a Majority in Interest (defined below), the Company will not and
will not permit any of its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (a) Liens upon the
Company’s intellectual property in connection with a license, development,
manufacturing or distribution transaction or other partnering arrangement; (b)
Liens imposed by law for taxes that are not yet due or are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP; (c) carriers’, warehousemen’s, mechanic’s, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (d)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (e) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (f) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property;  (g) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property; (h) the Lien evidenced by the UCC-1 financing statement filed against
the Company by Leaf Funding Inc. in Delaware bearing filing no. 20100421440; (i)
Liens on cash provided to collateralize that certain letter of credit in the
amount of $200,000 from Citibank NA for the benefit of 100-200 Ames Pond Drive,
LLC; (j) Liens securing the Prior Notes; and (k) Liens securing the Notes issued
in any Additional Senior Note Offering [as defined in Section 12](each of (a)
through (k), a “Permitted Lien”);


 
14

--------------------------------------------------------------------------------

 
 
(ii)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the Subscribers
with respect to the Securities except to increase the number of shares of Common
Stock and/or blank check preferred stock authorized for issuance or to designate
the rights and preferences of a new series of preferred stock;
 
 
(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than (i) to the extent
permitted or required under the Transaction Documents and (ii) in connection
with any forfeiture or repurchase of restricted stock held by any officer,
director or employee of the Company in connection with separation of service to
the Company at a price no greater than that originally paid by such holder for
such stock and pursuant to an agreement containing vesting and/or repurchase
provisions approved by a majority of the Board of Directors, all of which rights
and terms are described on Schedule 9(p)(iii);


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
[in one or more transactions, all of which will be aggregated for purposes of
this Section 9(p)(iv)] other than (i) for payment of salary, or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least five days prior to the Closing Date, a copy of which has been provided
to the Subscriber at least four days prior to the Closing Date or disclosed in
the Reports at least four days prior to the Closing Date, which contracts may be
extended on terms customary and reasonable within the marketplace, (ii)
reimbursement for authorized expenses incurred on behalf of the Company, (iii)
for other employee benefits, including stock option agreements under any stock
option plan of the Company disclosed in the Reports or on Schedule 5(d), or (iv)
other transactions disclosed in the Reports; or


(v)           pay or redeem any financing related debt or securities outstanding
as of the Closing Date.
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest [as defined in Section 14(j)], for so long as the Notes are
outstanding, the Company will not enter into nor exercise any Equity Line of
Credit or similar agreement, nor issue nor agree to issue any floating or
Variable Priced Equity Linked Instruments nor any of the foregoing or equity
with price reset rights (collectively, the “Variable Rate Restrictions”).   For
purposes hereof, “Equity Line of Credit” shall include any transaction involving
a written agreement between the Company and an investor or underwriter whereby
the Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Priced Equity Linked Instruments” shall include: (A) any debt or
equity securities which are convertible into, exercisable or exchangeable for,
or carry the right to receive additional shares of Common Stock either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  Except for the  issuance of additional Notes in any
Additional Senior Note Offering and the issuance of securities or options
described in Section 12(iii), until the Notes are fully satisfied, the Company
will not, without the consent of a Majority in Interest, (A) enter into an
agreement to issue nor modify any outstanding debt or right to acquire debt
unless the proceeds of such debt are used to satisfy the Notes in full at  the
Maturity Date (as defined in the Notes) or (B) enter into an agreement to modify
the terms of any equity securities outstanding on the date of this Agreement on
terms more favorable than those granted to Subscribers herein.
 
 
15

--------------------------------------------------------------------------------

 
 
(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied, without written consent of a Majority in Interest, the Company and
Subsidiaries shall not grant nor allow any security interest to be taken in any
assets of the Company or any Subsidiary or any Subsidiary’s assets; nor issue or
amend any debt, equity or other instrument which would give the holder thereof
directly or indirectly, a right in any assets of the Company or any Subsidiary
or any right to payment equal to or superior to any right of the Subscribers as
holders of the Notes in or to such assets or payment.


(s)           Notices.   For so long as the Subscribers hold any Notes, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.


(t)           Transactions with Insiders.  So long as the Notes are outstanding,
without the consent of a Majority in Interest, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a five percent (5%) or more equity interest in that person or entity,
(ii) has five percent (5%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, or director of the Company, including
but not limited to the Company’s president, chief executive officer, chief
financial officer and chief operations officer, and any of their affiliates or
family members.


(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not enter into any stock splits.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


 
16

--------------------------------------------------------------------------------

 
 
10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any breach of any representation or warranty, or material misrepresentation, by
Company in this Agreement or in any Exhibits or Schedules attached hereto in any
Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscribers relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Securities.


11.           Reserved.


12.           Right of First Refusal.  Until twelve (12) months following the
date of the Initial Closing, the Subscribers, the purchasers of Prior Notes and
the purchasers of Notes in any Additional Senior Note Offering (collectively,
the “Purchasers”) shall be given not less than fifteen (15) days prior written
notice of any proposed sale by the Company of its common stock or other
securities or equity linked debt obligations (“Other Offering”), except in
connection with (i) full or partial consideration in connection with a bona fide
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of a corporation or other entity so long as such
issuances are not for the purpose of raising capital and which holders of such
securities or debt are not at any time granted registration rights, and which
have been approved by a Majority in Interest, (ii) the Company’s issuance of
securities in connection with bona fide strategic license agreements and other
bona fide partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights, and which have been approved by a
Majority in Interest, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date or contemplated to be amended or adopted as
described on Schedule 5(d), (iv) securities upon the exercise or exchange of or
conversion of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement on
the unamended terms disclosed in the Reports and which securities are also
described on Schedule 12, (v) as a result of the exercise of warrants or
conversion of Prior Notes which were granted or issued in any Prior Offering and
(vi) the offering and issuance, in one or more closings, of an additional
principal amount of Notes equal to up to $300,000 less the aggregate Purchase
Price paid by the Subscribers hereunder on substantially the same terms and
conditions as granted or issued pursuant to this Agreement (except that all time
effective clauses of any Additional Offering shall be the same as those
applicable to the Offering including actual commencement and end dates) for
which a closing must be completed on or before January 31, 2013 (an “Additional
Offering”), (collectively, the foregoing (i) through (v) are “Excepted
Issuances”).  If Purchasers elect to exercise their rights pursuant to this
Section 12 (or corresponding right granted in any Additional Senior Note
Offering), the Purchasers shall have the right during the fifteen (15) days
following receipt of the notice, to purchase in the aggregate up to all of such
offered common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale, relative to each other in proportion
to their relative ownership of the aggregate outstanding principal amount of all
Notes issued on the Closing Date and notes issued in any Additional Senior Note
Offering or Prior Offering, each as of the date of the closing of such offering.
Purchasers who participate in such Other Offering shall be entitled at their
option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Purchasers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Purchasers.  In the event such terms and conditions are modified during the
notice period, Purchasers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.


 
17

--------------------------------------------------------------------------------

 
 
13.           Reserved.


14.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or email,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice in accordance with this Section
14(a).  Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery, delivery by email,
or delivery by facsimile with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Cambridge Heart, Inc.,
100 Ames Pond Drive, Tewksbury, MA 01876, Attn:  Vincenzo LiCausi, Chief
Financial Officer, facsimile: (978) 654-4501, with a copy by fax only to (which
shall not constitute notice): Nutter McClennen & Fish LLP, Seaport West, 155
Seaport Boulevard, Boston, MA 02210, Attn: Michelle L. Basil, Esq., facsimile:
(617) 310-9477, and (ii) if to the Subscribers, to: the addresses and fax
numbers indicated on Schedule 1 hereto.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


 
18

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws thereof or any other State.  Any
action brought by any party against any other party hereto concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 14(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)            Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 14(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


 
19

--------------------------------------------------------------------------------

 
 
(i)            Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)            Consent.   As used in this Agreement and the other Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of at least
sixty-five percent (65%) of the principal amount of Notes, Prior Notes and any
Notes issued in any Additional Senior Note Offering, acting together,
outstanding on the date consent is requested (such holders being a “Majority in
Interest”).  A Majority in Interest may consent to take or forebear from any
action permitted under or in connection with the Transaction Documents, modify
any Transaction Documents or waive any default or requirement applicable to the
Company, Subsidiaries or holders of Notes, Prior Notes and any Notes issued in
any Additional Senior Note Offering provided the effect of such action does not
waive any accrued interest or damages. Notwithstanding the foregoing, any
amendment, modification or waiver that adversely affects a holder of Notes in a
manner different from other holders of Notes shall require the consent of such
holder of Notes and any amendment, modification or waiver that adversely affects
the holders of Notes or Notes issued in any Additional Senior Note Offering in a
manner different from holders of Prior Notes shall require the consent of the
holders of at least seventy percent (70%) of the principal amount of Notes and
Notes issued in any Additional Senior Note Offering outstanding on the date
consent is requested. Except with respect to an amendment, modification or
waiver that adversely affects a holder of Notes in a manner different from other
holders of Notes, the Subscriber agrees to be bound by any amendments,
modifications or waivers approved by a Majority in Interest or by the holders of
at least seventy percent (70%) of the principal amount of Notes and Notes issued
in any Additional Senior Note Offering outstanding on the date consent is
requested, as applicable, irrespective of whether the Subscriber consents to
such amendment, modification or waiver.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)            Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)          Maximum Liability.   In no event shall the liability of the
Subscribers or permitted assign hereunder or under any Transaction Document or
other agreement delivered in connection herewith be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of the Securities.


 
20

--------------------------------------------------------------------------------

 
 
(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.




[-SIGNATURE PAGES FOLLOW-]
 
 
21

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

  CAMBRIDGE HEART, INC.     a Delaware corporation          
Dated: October 17, 2012
By:
/s/ Ali Haghighi-Mood       Name: Ali Haghighi-Mood       Title: President and
CEO          

 
SUBSCRIBER
PRINCIPAL AMOUNT
Name of Subscriber:
 
__________________________________________________
 
Address: _________________________________________
 
_________________________________________
 
Fax No.: ________________________________
 
E-mail address: _____________________________________
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
_________________________________________
(Signature)
By:
 
 



 
22

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 

  Exhibit A Form of Note   Exhibit B Form of Joinder to Security Agreement  
Schedule 1 List of Subscribers   Schedule 5(d) Capitalization and Additional
Issuances   Schedule 5(g)(ii) Affiliate Shares   Schedule 9(e) Use of Proceeds  
Schedule 9(l) Intellectual Property   Schedule 9(p)(iv) Transactions with
Principals   Schedule 12 Excepted Issuances

 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF SECURED PARTY JOINDER


Security Agreement dated as of January 17, 2012 made by
Cambridge Heart, Inc.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Collateral Agent and the Secured Parties identified therein, as amended (the
“Security Agreement”)


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.


The undersigned hereby confirms that it is the holder of a Note and agrees that,
effective as of the date set forth below the undersigned’s signature to this
Secured Party Joinder, the undersigned shall (a) be a Secured Party under the
Security Agreement, and (b) have all the rights and obligations of the Secured
Parties under the Security Agreement as fully and to the same extent as if the
undersigned was an original signatory thereto.


An executed copy of this Secured Party Joinder shall be delivered to the
Collateral Agent, and the Collateral Agent may rely on the matters set forth
herein on or after the date hereof.


IN WITNESS WHEREOF, the undersigned has caused this Secured Party Joinder to be
executed in the name and on behalf of the undersigned.


Name of Secured Party:
_____________________________________________________________
 
Signature of Authorized Signatory of Secured Party:
______________________________________
 
Name of Authorized Signatory:
_______________________________________________________
 
Title of Authorized Signatory:
________________________________________________________


Address, telephone number and facsimile number of Secured Party:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Date of Secured Party Joinder:  ______________________, 201__.
 
Acknowledged and Agreed:


CAMBRIDGE HEART, INC.




By: _________________________________
 
 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE 1



SUBSCRIBERS
PURCHASE PRICE AND NOTE PRINCIPAL
Roderick de Greef
$100,000
Luis Martins
$50,000



 
25

--------------------------------------------------------------------------------

 
 
Schedule 5(d)
Capitalization and Additional Issuances



         
Issued & Outstanding
                       
Common
   
Available to
     
Authorized
   
Absolute
   
Equivalents
   
Issue/Grant
 
Common Shares
    500,000,000       100,112,960       100,112,960       149,887,040  
Convertible Notes
                    34,159,091 (1)                                          
Preferred Stock
                               
   Series C-1 Shares
            5,000 (2)     4,180,602          
   Series D Shares
            1,670 (3)     20,365,854          
Total Preferred Stock
    2,000,000               24,546,456       158,627 (4)                        
         
Common Stock Warrants
            49,819,083 (5)     49,819,083                                      
     
Equity Plans
    11,050,000 (6)                     2,371,756 (7)
Unexercised options granted under the Plan
            3,904,870 (8)     3,904,870          
Unexercised options granted outside the Plan
            5,188,858 (9)     5,188,858          
Restricted stock awards
            941,816       941,816                                            
TOTAL
                    243,219,590          

 
Footnotes:
(1) Consists of Convertible Promissory Notes in the aggregate principal amount
of $3,757,500 issued in connection with the Previous Offerings which are
convertible at a conversion price of $0.11 per share.
(2) Consists of Series C-1 preferred, convertible into 4,180,602 common stock.
(3) Consists of Series D preferred, convertible into 20,365,854 common stock.
(4) Represents total preferred shares available to issue, including 147,979
shares are designated as Series A preferred, 5,000 shares designated as Series C
preferred and 5,648 are undesignated preferred shares.
(5) Consists of 15,660,000 warrants to purchase common stock issued in
connection with the December 2010 Private Placement exercisable at $0.25 on a 1
for 1 basis for a period of five years and 26,727,266 warrants to purchase
common stock issued in connection with the Previous Offerings exercisable at
$0.15 on a 1 for 1 basis for a period of four years.
(6) Represents shares authorized for issuance under the 2001 Plan, and does not
include 5,188,858 shares authorized for issuance under stand-alone awards.
(7) Represents presents shares currently available under the 2001 Plan,
including up to 1,158,183 of which may be issued as restricted stock available
to issue/grant.
(8) Standard contractual life is 10 years on stock options. The weighted average
remaining contractual life on the outstanding options is 7.9 years and the
weighted average exercise price is $0.42.
(8) Represents stock options granted outside of the Company's Equity Plan. The
weighted average remaining contractual life on the outstanding options is 7.1
years and the weighted average exercise price is $0.26.



 
26

--------------------------------------------------------------------------------

 
 
Equity Plans:
 
The 2001 Stock Incentive Plan (the “2001 Plan”) provides for the grant of stock
options and restricted stock awards to eligible employees, officers, directors,
consultants and advisors of the Company. During 2008, the Board of Directors
authorized and the stockholders approved an amendment of the 2001 Plan to
increase the total number of shares authorized for issuance under the 2001 Plan
from 8,250,000 to 9,750,000 shares of the Company’s common stock and to increase
the number of shares of restricted common stock authorized for issuance under
the 2001 Plan from 1,500,000 to 2,100,000 shares of the Company’s common stock.
Under the terms of the plan, stock options may not be granted at less than fair
market value of the Company’s common stock at the date of the grant and for a
term not to exceed ten years. Effective March 3, 2012, the Board of Directors of
the Company amended the Cambridge Heart, Inc. 2001 Plan in order to extend until
December 31, 2012 the date until which awards may be granted under the 2001
Plan.
 
Given the impending expiration of the 2001 Plan, the Company contemplates that
it will further extend the 2001 Plan and/or replace the 2001 Plan with a
comparable omnibus equity incentive plan, and in connection with such  extension
or replacement, as the case may be, the Company may increase the number of
shares issuable thereunder.
 
Options granted under all of the Company’s equity incentive plans generally vest
annually over a three to four year vesting period. Certain stock option awards
are subject to accelerated vesting.
 
The Company has 5,188,858 non-plan stock options outstanding which were granted
in 2010 to senior executives, board members, and consultants. Although granted
outside of the 2001 Plan, the options nevertheless are subject to the terms and
conditions of the 2001 Plan as if granted thereunder.


 
27

--------------------------------------------------------------------------------

 
 
Schedule 5(g)(ii)
Affiliate Shares


Shares sold by Subscribers who are affiliates of the Company will be restricted
securities unless sold pursuant to an effective registration statement or sold
in accordance with Rule 144, including the volume limitations applicable to
affiliates thereunder.
 
 
28

--------------------------------------------------------------------------------

 
 
Schedule 9(e)
Use of Proceeds


We expect to use the net proceeds of this Offering for general corporate and
working capital purposes, including, without limitation, to fund the following
cost categories:


·  
Compensation and health benefits

 
·  
Inventory/Cost of goods sold and related expenses

 
·  
Sales and marketing initiatives

 
·  
Research and development initiatives

 
·  
General & administrative (e.g. facility, business insurance, audit, legal,
printing and IT).

 
 
29

--------------------------------------------------------------------------------

 
 
Schedule 9(l)
Intellectual Property


US Patents:


Patent
 
Inventor
 
Assignee
 
Patent No.
 
Filing Date
 
Issue Date
Identifying Infants at Risk for Sudden Infant Death Syndrome
 
Ali Haghighi-Mood et. al.
 
CHI
 
7,197,358
 
6/18/02
 
3/27/07
Automated Interpretation of T-Wave Alternans Results
 
Srivat Krishnamachari
 
CHI
 
6,453,191
 
2/20/01
 
9/17/02
Analytic Signal Method for Analysis of T-Wave Alternans
 
Ali Haghighi-Mood
 
CHI
 
6,735,466
 
9/29/00
 
5/11/04
Cardiac Pacing to Induce Heart Rate Variability,
 
Paul Albrecht et.al
 
CHI
 
6,253,107
 
12/6/99
 
6/26/01
Generation of Localized Cardiac Measures
 
Paul Albrecht et.al
 
CHI
 
6,047,206
 
7/17/97
 
4/4/00
Assessing Cardiac Electrical Stability
 
Paul Albrecht et.al
 
CHI
 
5,935,082
 
5/15/97
 
8/10/99
Reducing Noise in a Biological Signal
 
Paul Albrecht et.al
 
CHI
 
5,908,393
 
4/4/98
 
5/1/99
Detecting Abnormal Activation of Heart
 
Paul Lander et.al
 
CHI
 
5,891,047
 
3/14/97
 
4/6/99
Method and System for Obtaining a Localized Cardiac Measure
 
Paul Albrecht et.al
 
CHI
 
5,891,045
 
7/17/97
 
4/6/99
Electrocardiogram Noise Reduction Using Multi-Dimentional Filtering
 
Paul Lander
 
CHI
 
5,827,195
 
5/9/97
 
10/27/98
Electrode Connector
 
John L. Grant
 
CHI
 
5,791,944
 
10/3/96
 
8/11/98
Multi-Segment ECG Electrode and System
 
Jefferry M. Arnold et.al
 
CHI
 
5,724,984
 
7/17/96
 
3/10/98
Measuring and Assessing Cardiac Electrical Stability
 
Jefferry M. Arnold et.al
 
CHI
 
5,713,367
 
1/26/95
 
2/3/98
Using Related Signals to Reduce ECG Noise
 
Paul Albrecht et.al
 
CHI
 
5,704,365
 
10/14/95
 
1/6/98
Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms
 
Paul Albrecht et.al
 
CHI
 
5,673,702
 
6/10/94
 
10/7/97
Method and Apparatus for Assessing Myocardial Electrical Stability
 
Jefferry M. Arnold et.al
 
CHI
 
5,570,696
 
1/26/94
 
1/5/96



 
30

--------------------------------------------------------------------------------

 
 
Non-US Patents:
 
Patent
US Patent No. Reference
Country of Issue
Patent Number
Date of Issue
Measuring and Assessing Cardiac Electrical Stability
5,713,367
Germany
69531728.8
10-Sep-03
European Patent
0746229
10-Sep-03
France
0746229
10-Sep-03
UK
0746229
10-Sep-03
Italy
0746229
10-Sep-03
Japan
3877761
10-Nov-06
Analytic Signal Method for Analysis of T-Wave Alternans
6,735,466
Germany
60016261.3
24-Nov-04
European Patent
1215996
24-Nov-04
UK
1215996
24-Nov-04
Italy
1215996
24-Nov-04
Netherlands
1215996
24-Nov-04
Japan
3953323
11-May-07
Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms
5,673,702
Europe
764002
3-Mar-97
Japan
H10509331
14-Sep-98

 
Pending Patents:


Patent
Inventor
Assignee
Filing Date
Analyzing Alternans from Measurements of an Ambulatory Electrocard
Ali Haghighi-Mood et. al.
CHI
12/3/09
Alternans and Cardiac Ischemia
Lahn Fendelander et. al.
CHI
12/3/09
Alternans and Pharmacological Agents
Richard Cohen et. al.
CHI
12/3/09



Registered Trademarks:
 
Serial Number
Reg. Number
 
78707198
3135630
HEARTWAVE
78808902
3239210
ANALYTIC SPECTRAL METHOD
78725271
3192255
CAMBRIDGE HEART
77062284
3623419
SAM
77062271
3581869
SPECTRAL ANALYTIC METHOD
77062267
3581868
SPECTRAL ANALYTIC MTWA
76116045
2637624
HEARTWAVE
75443721
2517759
WAVESTAR

 
 
31

--------------------------------------------------------------------------------

 
 
Unregistered Trademarks:
Micro-V Alternans Sensor
Microvolt T-Wave Alternans


Tradenames:
See Registered and Unregistered Trademarks above.


Service marks:
N/A


Registered copyrights:
N/A


Domain names:
www.cambridgeheart.com


Licenses:
License agreement between Massachusetts Institute of Technology (MIT) and
Cambridge Heart Inc. (CHI) regarding certain patents rights referred to as
“Assessing Myocardial Stability”,  dated September 28, 1993, and amendments
thereto.
 
 
 
32

--------------------------------------------------------------------------------

 


Schedule 9(p)(iv)
Transactions with Principals


The Company may take the following actions without the prior consent of a
Majority in Interest provided that such actions are approved by a majority of
the Compensation Committee of the Board of Directors:


·  
Provide compensation to employees in excess of $100,000 per year, including
increases in compensation in a manner that the Compensation Committee of the
Board determines to be reasonable and in the best interests of the Company.

·  
Hire additional employees to fill newly created positions and/or to fill
vacancies created by the termination or resignation of any employee on terms, 
including the payment of compensation in excess of $100,000 per year, that the
Board of Directors determines are reasonable and in the best interests of the
Company.

·  
Make adjustments to the compensation payable to the Company’s scientific founder
and Chairman of the Company’s Scientific Advisory Board in a manner that the
Board determines to be reasonable and in the best interest of the Company.



 
33

--------------------------------------------------------------------------------

 
 
Schedule 12
Excepted Issuances


There are 1,670 shares of Series D Convertible Preferred Stock currently
outstanding, which are convertible into shares of Common Stock of the Company at
a current conversion price of  $0.082.


Additionally, four employees were granted stock options in the amounts and at
the exercise prices set forth below:


Options
   
Exercise Price
 
Effective Date
 
Vesting Period (Years)
    25,000     $ 0.080  
9/8/2009
    3     70,000     $ 0.090  
2/8/2010
    3     30,000     $ 0.090  
2/8/2010
    3     5,000     $ 0.090  
11/16/2009
    3  

 
 
 
34

--------------------------------------------------------------------------------